Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to incorporation by reference in the Registration Statement (no.33-87110, 33-98482, 333-06757 and 333-85936) on Form S-8 of The Beard Company our report dated April 15, 2010, relating to the balance sheets of The Beard Company and subsidiaries as of December 31, 2009 and 2008 and the related statements of operations, shareholders' equity (deficiency) and cash flows for the years then ended, which report appears in the December 31, 2009, annual report on Form 10-K of The Beard Company. /s/ COLE & REED P.C. Oklahoma City, Oklahoma April 15, 2010
